Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is over 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 7 objected to because of the following informalities:  "performing a second fracturing stimulation stage.  There is no mention of a first fracturing stimulation stage in the claims prior. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line (c) recites the limitation "while fracturing."  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said characterizing step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7) recites the limitation "said pre-determined fracturing parameters." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The claim(s) recite(s) the following steps in a mental process: providing an operation well; providing a monitor well, said monitor well comprising a distributed acoustic sensing (DAS) fiber; monitoring a DAS signal white fracturing said operation well in a fracture stimulation to form a set of fractures; determining the far-field fracture length, height, width and density of said fractures. As drafted, these limitations are processes that under the broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of a physical aid such as pencil and paper. That is, nothing in the claim element precludes these steps from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. This judicial exception is not integrated into a practical 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayerhofer et al. (Pub. No. 2016/0319661 A1, hereinafter, "Mayerhofer"), in view of Hilll et al. (Pub. No. 2014/0036628 A1, hereinafter, "Hill").
As per claim 1, Mayerhofer teaches providing a monitor well (Para. [0013] discloses our modeling shows that strain measurements with sufficient resolution in a properly instrumented monitor well (such as a horizontal well with high resolution distributed strain sensing) can provide information about the approaching hydraulic fractures from an offset stimulation treatment); determining the far-field fracture length, height, width and density of said fractures (Para. [Abstract] discloses determine several measurements of hydraulic fracture system geometry including number of farfield fractures, hydraulic and propped fracture length, fracture azimuth, and multi-planar fracture complexity).
	Mayerhofer fails to explicitly teach providing an operation well; monitoring a DAS signal while fracturing said operation well in a fracture stimulation to form a set of fractures.
	However Hill, regarding the issues of distributed acoustic sensing in a wellbore, teaches providing an operation well (Para. [0029] discloses the wellbore may be a production or injection well, i.e. an operational well); said monitor well comprising a distributed acoustic sensing (DAS) fiber (Para [0015] discloses according to the present invention there is provided a method of geophysical monitoring within a wellbore comprising interrogating an optical fibre deployed along substantially the entire length of the wellbore to provide distributed acoustic sensing and detecting the acoustic response from substantially the whole of the wellbore in response to a seismic stimulus) , and monitoring a DAS signal while fracturing said operation well in a fracture stimulation to form a set of fractures (Para. [0033] discloses the method may for example comprise monitoring the acoustic signals emitted by fracturing rock in response to a natural or man-made stimulus). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings to provide a monitor well comprising a DAS fiber, and determine various measurements of the fractures as taught by Mayerhofer with the features of an operation well and monitoring a DAS signal while fracturing as disclosed by Hill. The motivation to combine would have been that Hill provides the description for an operation well and method of monitoring a DAS signal while fracturing in the operation well which Mayerhofer does not, and this description can then be used to implement the “method of geophysical monitoring within a wellbore comprising interrogating an optical fibre” (Hill Para. [0015]). Also, Hill provides “fiber optic distributed acoustic sensing to detect the acoustic response from substantially the entire depth of a well in response to a seismic stimulus” (Para. [0016]) for the monitor well disclosed in Mayerhofer. 
	As per claim 2, the combination of Mayerhofer and Hill as shown above teaches the method of claim 1, Mayerhofer further teaches wherein said monitor well is a horizontal well, (Mayerhofer Para. [0013] discloses modeling shows that strain measurements with sufficient resolution in a properly instrumented monitor well (such as a horizontal well with high resolution distributed strain sensing) can provide information about the approaching hydraulic fractures from an offset stimulation treatment).
	As per claim 3, the combination of Mayerhofer and Hill as shown above teaches the method of claim 1, Mayerhofer further teaches wherein said DAS fiber is a permanently installed DAS fiber or a temporary drop-in DAS fiber (Para. [0024] discloses the strain sensing cable may be cemented in-place in the monitoring well for enhanced performance).
As per claim 4, the combination of Mayerhofer and Hill as shown above teaches the method of claim 1, Mayerhofer fails to explicitly teach wherein said monitor well collects data from one or more adjacent operation wells.
	However Hill, regarding the issues of distributed acoustic sensing in a wellbore, teaches said monitor well collects data from one or more adjacent operation wells (Para. [0036] discloses the invention resides in the use of fibre optic distributed acoustic sensing to acquire a seismic profile from substantially the entire length of a wellbore in a single shot. The invention allows collection of data from multiple shots and stacking of said data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the monitor well collecting data from one or more adjacent wells as taught by Hill with the monitor well disclosed in Mayerhofer. The motivation to combine would have been Hill provides a “separate observation wellbore may be drilled to allow insertion of a geophone array for geophysical 
As per claim 6, the combination of Mayerhofer and Hill as shown above teaches the method of claim 1, Mayerhofer fails to explicitly teach repeating the method for multiple fractures in said hydrocarbon reservoir.
However Hill, regarding the issues of distributed acoustic sensing in a wellbore, teaches repeating the method for multiple fractures in said hydrocarbon reservoir (Para. [0027] discloses the method may comprise repeating the step of detecting the acoustic response from substantially the entire length of the wellbore). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of repeating the method for multiple fractures as taught by Hill with the method of determining fracture measurements in Mayerhofer. The motivation to combine would have been that Hill discloses repeating the method in order for “acquiring data from the entire depth of the well, or at least the entire depth of well of interest” (Para. [0016]). As a result, the fracture measurements in Mayerhofer can then be calculated for multiple fractures in the hydrocarbon reservoir. 

Claims 7-10, 12, 13-16 and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Mayerhofer in view of Hill as shown above, further in view of Dusterhoft  et al. (Pub. No. 2017/0075006 A1, hereinafter, "Dusterhoft"). 
As per claim 7, the combination of Mayerhofer and Hill teaches drilling at least one operation well (Hill Para. [0029] discloses the wellbore may be a production or injection well, i.e. an operational well and Hill Para. [0008] discloses in some instances a separate observation wellbore may be drilled); 
installing a distributed acoustic sensing (DAS) fiber in said monitor well (Mayerhofer Para. [0024] discloses the strain sensing cable may be cemented in-place in the monitoring well for enhanced performance);
characterizing the far-field fracture length, height, width and density of said fractures (Mayerhofer Para. [Abstract] discloses determine several measurements of hydraulic fracture system geometry including number of farfield fractures, hydraulic and propped fracture length, fracture azimuth, and multi-planar fracture complexit);
updating said pre-determined fracturing parameters based on said characterizing step (Mayerhofer Para. [0003] discloses decisions on well spacing, field layout, sand concentrations and volumes, number of zones that can be stimulated in one treatment, optimum perforation schedule, and many other operational parameters can be made correctly if the proper diagnostic information is available in a timely manner);
producing hydrocarbons (Mayerhofer Para. [0001] discloses the use of hydraulic fracturing is critical to the economical production of hydrocarbons). 
Mayerhofer fails to explicitly teach drilling at least one monitor well, and obtaining DAS data from said monitor while fracturing at least one operation well to form a set of fractures. 
However Hill, regarding the issues of distributed acoustic sensing in a wellbore, teaches drilling at least one monitor well (Hill Para. [0008] discloses instances a separate observation wellbore may be drilled), and obtaining DAS data from said monitor while fracturing at least one operation well to form a set of fractures (Hill Para. [0052] discloses analyzing the data from the DAS sensor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of drilling in the wellbore and obtaining DAS data as taught by Hill with the monitor well and fractures in Mayerhofer. The motivation to combine regarding drilling at least one monitor well would have been Mayerhofer discloses a “properly instrumented monitor well” (Para. [0015]), and using the drilling method in Hill yields the result of drilling the monitor well.  The motivation to combine regarding obtaining DAS data would have been Hill provides “the use of fibre optic DAS in wellbores has been proposed for monitoring various steps in well formation and operation” (Para. [0019]). Therefore, the method to obtain DAS data described in Hill combined with the fractures described in Mayerhofer can achieve the claimed results. 
The combination of Mayerhofer and Hill fails to explicitly teach performing a second fracturing stimulation stage.
However Dusterhoft, regarding the issues of analyzing seismic response in a fracture treatment teaches performing a second fracturing stimulation stage (Dusterhoft Para. [0023] discloses in a fracture stimulation stage can be spaced out in time, and the seismic profiling system 101 can process data in real time to provide a continuously-developing image of a fracture network being created). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of performing a second 
As per claim 8, the combination of Mayerhofer and Hill as shown above teaches the method of claim 7, Mayerhofer further teaches wherein said monitor well is a horizontal well, a vertical well, or an adjacent production well comprising a DAS fiber (Mayerhofer Para. [0013] discloses modeling shows that strain measurements with sufficient resolution in a properly instrumented monitor well (such as a horizontal well with high resolution distributed strain sensing) can provide information about the approaching hydraulic fractures from an offset stimulation treatment).
	As per claim 9, the combination of Mayerhofer and Hill as shown above teaches the method of claim 7, Mayerhofer further teaches wherein said DAS fiber is a permanently installed DAS fiber or a temporary drop-in DAS fiber (Para. [0024] discloses the strain sensing cable may be cemented in-place in the monitoring well for enhanced performance).
As per claim 10, the combination of Mayerhofer and Hill as shown above teaches the method of claim 7, Mayerhofer fails to explicitly teach wherein said monitor well collects data from one or more adjacent operation wells.
	However Hill, regarding the issues of distributed acoustic sensing in a wellbore, teaches said monitor well collects data from one or more adjacent operation wells (Para. [0036] discloses the invention resides in the use of fibre optic distributed acoustic sensing to acquire a seismic profile from substantially the entire length of a wellbore in a single shot. The invention allows collection of data from multiple shots and stacking of said data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the monitor well collecting data from one or more adjacent wells as taught by Hill with the monitor well disclosed in Mayerhofer. The motivation to combine would have been Hill provides a “separate observation wellbore may be drilled to allow insertion of a geophone array for geophysical monitoring without halting operation in a production or injection well” (Para. [008]). Therefore, the monitoring well taught in Mayerhofer can be used to collect data in a nearby production or injection well. 
As per claim 12, the combination of Mayerhofer and Hill as shown above teaches the method of claim 7, Mayerhofer fails to explicitly teach repeating the method for multiple fractures in said hydrocarbon reservoir.
However Hill, regarding the issues of distributed acoustic sensing in a wellbore, teaches repeating the method for multiple fractures in said hydrocarbon reservoir (Para. [0027] discloses the method may comprise repeating the step of detecting the acoustic response from substantially the entire length of the wellbore). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of repeating the method for multiple fractures as taught by Hill with the method of determining fracture measurements in Mayerhofer. The motivation to combine would have been that Hill discloses repeating the 
As per claim 13, the combination of Mayerhofer and Hill teaches drilling at least one operation well into an area of said reservoir to be stimulated (Hill Para. [0029] discloses the wellbore may be a production or injection well, i.e. an operational well and Hill Para. [0008] discloses in some instances a separate observation wellbore may be drilled); 
installing at least one distributed acoustic sensing (DAS) fiber in at least one monitoring well (Mayerhofer Para. [0024] discloses the strain sensing cable may be cemented in-place in the monitoring well for enhanced performance);
identifying said set of fractures formed in said fracturing step (Mayerhofer Para. [0035] discloses the number and individual lengths of fracture planes that propagate in the far-field are an important input for fracture models as well as reservoir modeling tools to optimize fracture completion and well spacing strategies).
characterizing the complexity, length, branching, or density of said fractures. (Mayerhofer Para. [Abstract] discloses determine several measurements of hydraulic fracture system geometry including number of farfield fractures, hydraulic and propped fracture length, fracture azimuth, and multi-planar fracture complexit);
Mayerhofer fails to explicitly teach drilling at least one monitor well.
However Hill, regarding the issues of distributed acoustic sensing in a wellbore, teaches drilling at least one monitor well (Hill Para. [0008] discloses instances a separate observation wellbore may be drilled).

The combination of Mayerhofer and Hill fails to explicitly teach obtaining DAS data while fracturing at least one operation well in a first fracture stimulation stage according to pre-determine fracturing parameters to form a set of fractures
However Dusterhoft, regarding the issues of analyzing seismic response in a fracture treatment teaches a first fracture stimulation stage (Dusterhoft Para. [0023] discloses in a fracture stimulation stage can be spaced out in time, and the seismic profiling system 101 can process data in real time to provide a continuously-developing image of a fracture network being created). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of a fracturing stimulation stage as taught by Dusterhoft with the methods of obtaining DAS data while fracturing in Mayerhofer and Hill. The motivation to combine would have been Dusterhoft provides,” information from the fracture network imaging can be used, for example, to control the 
As per claim 14, the combination of Mayerhofer and Hill as shown above teaches the method of claim 11, Mayerhofer further teaches wherein said monitor well is a horizontal well, a vertical well, or an adjacent production well comprising a DAS fiber (Mayerhofer Para. [0013] discloses modeling shows that strain measurements with sufficient resolution in a properly instrumented monitor well (such as a horizontal well with high resolution distributed strain sensing) can provide information about the approaching hydraulic fractures from an offset stimulation treatment).
	As per claim 15, the combination of Mayerhofer and Hill as shown above teaches the method of claim 11, Mayerhofer further teaches wherein said DAS fiber is a permanently installed DAS fiber or a temporary drop-in DAS fiber (Para. [0024] discloses the strain sensing cable may be cemented in-place in the monitoring well for enhanced performance).
As per claim 16, the combination of Mayerhofer and Hill as shown above teaches the method of claim 11, Mayerhofer fails to explicitly teach wherein said monitor well collects data from one or more adjacent operation wells.
	However Hill, regarding the issues of distributed acoustic sensing in a wellbore, teaches said monitor well collects data from one or more adjacent operation wells (Para. [0036] discloses the invention resides in the use of fibre optic distributed acoustic sensing to acquire a seismic profile from substantially the entire length of a wellbore in a single shot. The invention allows collection of data from multiple shots and stacking of said data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the monitor well collecting data from one or more adjacent wells as taught by Hill with the monitor well disclosed in Mayerhofer. The motivation to combine would have been Hill provides a “separate observation wellbore may be drilled to allow insertion of a geophone array for geophysical monitoring without halting operation in a production or injection well” (Para. [008]). Therefore, the monitoring well taught in Mayerhofer can be used to collect data in a nearby production or injection well. 
As per claim 18, the combination of Mayerhofer and Hill as shown above teaches the method of claim 11, Mayerhofer fails to explicitly teach repeating the method for multiple fractures in said hydrocarbon reservoir.
However Hill, regarding the issues of distributed acoustic sensing in a wellbore, teaches repeating the method for multiple fractures in said hydrocarbon reservoir (Para. [0027] discloses the method may comprise repeating the step of detecting the acoustic response from substantially the entire length of the wellbore). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of repeating the method for multiple fractures as taught by Hill with the method of determining fracture measurements in Mayerhofer. The motivation to combine would have been that Hill discloses repeating the 

Claim 5 is/are rejected under 35 U.S.C. 103 as being obvious over Mayerhofer in view of Hill as shown above, further in view of Samson et al. (Pub. No. 2011/0088462 A1, hereinafter, "Samson"). 
As per claim 5, the combination of Mayerhofer and Hill as shown above teaches the method of claim 1, the combination of Mayerhofer and Hill fails to explicitly teach, wherein said characterizing step includes modeling the stress shadow, displacement, fracture propagation velocity, or a combination thereof.
However Samson, regarding the issues of tracking fluid movement along a wellbore teaches wherein said characterizing step includes modeling the stress shadow, displacement, fracture propagation velocity, or a combination thereof (Para. [0043] discloses FIG. 3, an example of how the detection of distributed density, dynamic strain, static strain, vibration and/or acoustic energy in real time along the cable 24 (or an optical waveguide 26 of the cable) may be used to track displacement of the fluid 22 in the well is representatively illustrated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the stress shadow, displacement, fracture propagation velocity, or a combination as taught by Samson with the charactering step disclosed in Mayerhofer and Hill. The motivation to combine would have 

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Mayerhofer in view of Hill as shown above, further in view of Dusterhoft ,and  further in view of Samson et al. (Pub. No. 2011/0088462 A1, hereinafter, "Samson"). 
As per claim 11, the combination of Mayerhofer, Hill, and Dusterhoft as shown above teaches the method of claim 7, the combination of Mayerhofer, Hill, and Dusterhoft fails to explicitly teach, wherein said characterizing step includes modeling the stress shadow, displacement, fracture propagation velocity, or a combination thereof.
However Samson, regarding the issues of tracking fluid movement along a wellbore teaches wherein said characterizing step includes modeling the stress shadow, displacement, fracture propagation velocity, or a combination thereof (Para. [0043] discloses FIG. 3, an example of how the detection of distributed density, dynamic strain, static strain, vibration and/or acoustic energy in real time along the cable 24 (or an optical waveguide 26 of the cable) may be used to track displacement of the fluid 22 in the well is representatively illustrated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the stress shadow, displacement, fracture propagation velocity, or a combination as taught by Samson with the 
As per claim 17, the combination of Mayerhofer, Hill, and Dusterhoft as shown above teaches the method of claim 13, the combination of Mayerhofer, Hill, and Dusterhoft fails to explicitly teach, wherein said characterizing step includes modeling the stress shadow, displacement, fracture propagation velocity, or a combination thereof.
However Samson, regarding the issues of tracking fluid movement along a wellbore teaches wherein said characterizing step includes modeling the stress shadow, displacement, fracture propagation velocity, or a combination thereof (Para. [0043] discloses FIG. 3, an example of how the detection of distributed density, dynamic strain, static strain, vibration and/or acoustic energy in real time along the cable 24 (or an optical waveguide 26 of the cable) may be used to track displacement of the fluid 22 in the well is representatively illustrated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the stress shadow, displacement, fracture propagation velocity, or a combination as taught by Samson with the charactering step disclosed in Mayerhofer, Hill, and Dusterhoft. The motivation to combine would have been that Samson provides “the fluid movement (displacement) within and along 


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUNIT RAJESH MEHTA whose telephone number is (571)272-8690.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571) 270-3351.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.R.M./             Examiner, Art Unit 4172

/Ramon A. Mercado/             Primary Examiner, Art Unit 2132